Citation Nr: 1824452	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 836	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

The Veteran filed a claim for compensation for PTSD in March 2012.  An April 2013 rating decision granted service connection at a 30 percent disability rating, effective March 19, 2012.  The Veteran timely filed a Notice of Disagreement and a Form 9 and here he appeals that rating decision.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Turning to the evidence, the Veteran was first treated for PTSD by a private doctor in June 2012.  His wife had died in 2010.  The Veteran described having symptoms of anxiety and depressive disorder.  He said that he had disturbing dreams and memories of his experiences in the military.  The Veteran said that he became very upset discussing these memories and avoids such discussions and activities and situations that trigger the memories.  He felt emotionally numb and unable to have loving feelings.  The Veteran had difficulty sleeping and said that he had outbursts of anger and difficulty concentrating.  He said that he is watchful, guarded, jumpy, and sad.  The Veteran said that he couldn't enjoy things as he used to and he felt guilty about his past.  He said that he lacked confidence, was restless, he cried, and he was less interested in other people.  The Veteran said that his appetite was reduced.  He described sudden panic attacks as rushes of intense fear, anxiety and discomfort that led to sweating and feelings of choking and numbness.  The examiner said that the Veteran had good eye contact and seemed reliable in his description of his symptoms.  The examiner reported no psychomotor agitation or retardation and said that the Veteran's speech was within normal limits, but his mood was depressed and anxious and his affect was blunt.  The Veteran's thought process was within normal limits but he had to search his thoughts at times.  The examiner noticed some issues with focus and concentration as well.  The Veteran denied auditory or visual hallucinations, suicidal or homicidal ideations, and did not show symptoms of psychosis or delusions.

The Veteran saw the private doctor again in September 2012.  He was taking Zoloft at that time and felt that it was helping.  The Veteran said that he could not take trazodone because it made him feel nauseous.  He said that he felt calmer and that he had started dating, but his flashbacks and nightmares were ongoing.  The Veteran continued to avoid triggers and, although he stayed indoors at home most of the time, he said that he feared being home alone.  The Veteran was worried about his future and said that he had fewer panic attacks but his feelings of depression had not stopped.  The physician noted that the Veteran's affect was constricted.  He did not have any psychosis, delusions, auditory or visual hallucinations, or suicidal or homicidal ideations.

The Veteran was afforded a VA examination in September 2012.  The examiner interviewed the Veteran and reviewed his VA claims file and diagnosed PTSD but no other mental disorder.  The Veteran said that he had recently started dating, that he had a good relationship with his daughter and saw her frequently, and that he had close friends from his old place of employment.  The Veteran also had attended church regularly since 2009.  The Veteran said that he had worked in sale for a corrugated box company for thirty years before quitting when he became tired of the job.  The Veteran had not worked since then.  He said that he had first sought counseling in 2009.  The Veteran said that he had recurrent, distressing recollections and dreams of the events, which led to intense distress and physiological reactivity at cues resembling the events.  He made efforts to avoid thoughts, feelings, conversations, and places that could trigger his memories.  The Veteran said he was unable to have loving feelings and it was difficult to go to sleep or to concentrate.  The Veteran also described hypervigilance and an exaggerated startle response.  The Veteran also showed anxiety, panic attacks weekly or less often, chronic sleep impairment, and difficulty understanding complex commands.  He said that he sometimes woke up sweating and had to "check things out."  The Veteran said that he slept about four hours a night and felt uncomfortable around people.  He described having panic attacks and nightmares once a month.  The examiner noted that he was not a danger to himself or others.

The Veteran was examined by the private practitioner again in January 2013.  The Veteran reported that he was dating a woman but said that they were in conflict because he did not want to get close to her.  He told the examiner that he was in agony, and he described ongoing nightmares and flashbacks.  The physician noted that the Veteran maintained good eye contact, had a constricted affect, continued to have nightmares and flashback, and did not have psychosis or delusions.

The September 2012 VA examiner determined that the Veteran's PTSD symptoms manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This description fits squarely within the criteria for the currently-assigned 30 percent evaluation for PTSD under the General Rating Formula.  See 38 C.F.R. § 4.130.  However, the evidence indicates that the Veteran has experienced symptomatology directly listed in the rating criteria for a 50 percent rating and symptomatology of similar frequency, duration, and severity to those criteria.  These symptoms include difficulty establishing and maintaining effective work and social relationships, difficulty in understanding complex commands (as noted by the VA examiner), disturbances in motivation or mood, difficulty with focus and concentration, outbursts of anger, and constricted affect.  Resolving any reasonable doubt in the Veteran's favor, and with consideration of the frequency, severity, and duration of these symptoms, the Board finds that his overall impairment more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent rating is warranted for the entire appeal period.  

The Veteran's disability picture does not, however, more nearly approximate occupational and social impairment with deficiencies in most areas.  The Veteran has not worked since 2009 but he has reported that he voluntarily left that position and the evidence does not reflect that his PTSD symptoms caused him to have a deficiency in the area of work, including difficulty in adapting to stressful circumstances.  The Veteran attended church regularly, had some good friends, a good relationship with his adult daughter, and a girlfriend.  Thus, while his symptoms reflect a difficulty with establishing and maintaining effective social relationships, they do not reflect an inability to establish and maintain such relationships.  Further, the evidence of record does not show any arrests or acts of violence and the September 2012 VA examiner noted that the Veteran was not a danger to himself or others.  The Veteran has not indicated that he has experienced any suicidal or homicidal ideations during the appeal period.  Although the record reflects the Veteran has reported experiencing some outbursts of anger, it does not reflect that they were of such frequency, duration, and severity that they would more nearly approximate impaired impulse control.  The record also reflects the Veteran has experienced some occasional panic attacks; however, they have not been shown to be of such frequency, duration, and severity as to more nearly approximate near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Additionally, there is no evidence the Veteran has experienced obsessional rituals that interfere with routine activities, speech that was intermittently illogical, obscure, or irrelevant; spatial disorientation, or neglect of personal appearance and hygiene.  The frequency, severity, and duration of his PTSD symptoms during the appeal period are contemplated by the 50 percent rating criteria and most nearly approximate occupational and social impairment with reduced reliability and productivity.

The Veteran's disability picture also does not reflect symptoms that more nearly approximate the frequency, duration, and severity of total social impairment and total occupational impairment at any time during the appeal period.  Although he described some disagreement with the woman he is dating over the level of intimacy they would share, the Veteran still maintained the relationship.  The Veteran has also never reported having any auditory or visual hallucinations, suicidal or homicidal ideation, or signs of psychosis or delusions.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's symptoms have been consistent with a 50 percent rating for this entire period.  The record does not indicate any significant increase or decrease in such symptoms during the period under consideration.  Accordingly, staged ratings are not warranted and the 50 percent rating is appropriate for the appeal period.

In sum, the evidence as a whole shows that the frequency, severity, and duration of the Veteran's PTSD symptoms most nearly approximate occupational and social impairment with reduced reliability and productivity, and a preponderance of the evidence is against a finding that such impairment more nearly approximates the criteria for a higher rating.  Accordingly, the Board concludes that the Veteran is entitled to a 50 percent, but no higher, rating for PTSD.


ORDER

A disability rating for PTSD of 50 percent, but no higher, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


